Title: From George Washington to Samuel Hanson, 10 January 1789
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon January 10, 1789

The letter with which you favored me on Wednesday was handed whilst I was at Dinner at Pages when it was not in my power to give it an acknowledgment. and this is the first day since, that I have had an occasion to send to Town.
It is painful to me to be called upon to give an opinion upon a matter to which I feel myself incompetent—The first wish of my Soul is to spend the evening of my days on the bar of a private citizen on my farm but if circumstances which are not yet sufficiently unfolded to form the judgment on the opinion of my friends, will not allow me this last boon of temporal happiness and I should once more be led into the walks of public life It is my fixed determination [to] enter there not only unfettered by promises but even unchargeable with creating or feeding the expectation of any man living for my assistance to Office. And sure I am, a Gentleman of your candour and Judgment will approve the resolution—first because all offices are yet to be created, by Law; and consequently are, as yet uncertain. 2dly because the appointment of Officers may, possibly be left to the heads of departments—or in many instances referred to the Executives of the respective States. And 3dly because the ear of the nominator ought to be open to the Coments or the merits of each candidate and to be governed primarily by the abilities which are most peculiarly adapted to the Nature and duties of the Office which is to be filled. If unhappily for me it should be my lott to have any share in the execution of the government it will be under the influence of these sentiments, and the best knowledge I can obtain of characters, that I shall invariably act with respect to appointments, and with respect to my conduct as a private man I do verily believe I never shall interfere in the appointment to any office—whatsoever, beyond a general certificate of facts.
The candid and cautious line of conduct which has been the

rule of my past life, and which I mean shall be my government to the end of it, must apologize for the frankness of this declaration—not Sir, that I wish it to be considered as any dereliction on my part to promote your interest in any matter wherein I can do it with perfect consistency and propriety but rather because I will never put it in the power of any to say that I have deceived or missled him by assurances or hopes which on the completion I might find myself embar[rasse]d. With very great esteem and regard I am &c.

Go: Washington

